            Case 7:19-cv-03632-VB Document 85 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
FRANCIS HENRY RUGGIERO,                                       :
                     Plaintiff,                               :
                                                              :
v.                                                            :   ORDER
                                                              :
SERGEANT K. LYONS, DR. SALWA KHOURI, :                            19 CV 3632 (VB)
and HEALTH SERVICE ADMINISTRATOR                              :
IBELLIS DIAZ,                                                 :
                     Defendants.                              :
-------------------------------------------------------------x

         On April 22, 2019, plaintiff, proceeding pro se and in forma pauperis, commenced this

action. On June 12, 2019, the Court noted in its Order of Service that it is plaintiff’s

responsibility to notify the Court in writing if plaintiff’s address changes and that this case may

be dismissed if plaintiff fails to do so. (Doc. #8 at ECF 3).

         On August 28, 2020, the Court scheduled an initial conference on October 14, 2020, at

9:30 a.m., to proceed by telephone. (See Doc. #77). This notice instructed the parties to confer

at least 21 days prior to the conference date and attempt in good faith to agree upon a proposed

discovery plan. (Id.). Chambers mailed a copy of this notice to plaintiff at the address on the

docket. (Id.). On September 29, 2020, the Court ordered the parties to file on the ECF docket

their proposed Civil Case Discovery Plan and Scheduling Order by October 12, 2020, at 5:00

p.m. (Doc. #82). Chambers mailed a copy of this Order to plaintiff at the address on the docket.

(Id.). Neither of these documents were returned to the Court as undeliverable.

         On October 8, 2020, counsel for Sgt. Lyons and counsel for Dr. Khouri and Health

Service Administrator Diaz submitted a joint letter stating they have made numerous efforts to

contact plaintiff to comply with the Court’s September 29, 2020, Order, but have not received

any response from plaintiff. (Doc. #83). Furthermore, counsel for defendants indicate that in



                                                         1
           Case 7:19-cv-03632-VB Document 85 Filed 10/09/20 Page 2 of 3




another case plaintiff commenced against the County of Orange and its medical provider,

Ruggiero v. County of Orange et al, 20cv7693 (VB), plaintiff testified under oath “that he no

longer intends to prosecute the instant action and he believes he sent a letter to this Court

requesting to withdraw this action.” (Doc. #83 at ECF 1). Defense counsel also noted a copy of

this transcript can be provided to the Court. (Id. n.1).

       Defense counsel further explained that plaintiff testified he resides at a different address

from the one listed on the docket, and moreover, that plaintiff’s counsel in the other action,

20cv7693, informed defense counsel that plaintiff had in fact moved to a third residence more

recently. (Doc. #83). Defense counsel notes that despite having sent copies of the Court’s

August 28, 2020, Notice and September 29, 2020, Order, as well as a stipulation of dismissal, to

plaintiff at these updated addresses, defense counsel have not received any return mail or any

other response from plaintiff. (Id.).

       To date, there is no indication on the docket that plaintiff has withdrawn this case. The

last filing plaintiff made in this case is a Notice of Change of Address form filed on December

30, 2019. (Doc. #70).

       Accordingly, it is HEREBY ORDERED:

           1. The October 14, 2020, conference shall proceed as scheduled. If all parties

appear at the conference, the Court will then discuss and set the Civil Case Discovery Plan and

Scheduling Order at that time. If plaintiff fails to appear at the October 14, 2020,

teleconference, the Court will deem plaintiff to have abandoned his case, and may dismiss

the case for failure to prosecute or comply with Court Orders. See Fed. R. Civ. P. 41(b).

           2. By October 12, 2020, defense counsel shall file on the ECF docket an excerpt of

the relevant portions of plaintiff’s Section 50h hearing transcript, including the relevant first



                                                  2
           Case 7:19-cv-03632-VB Document 85 Filed 10/09/20 Page 3 of 3




pages of the transcript identifying when and where the deposition occurred and for what matter,

as well as the transcript pages where plaintiff purportedly testified that (1) he no longer wishes to

prosecute the instant action, and (2) he told the Court that he has withdrawn this action.

            3. By October 12, 2020, counsel for defendants shall send by overnight mail a copy

of this Order to plaintiff at the addresses they last contacted plaintiff and file proof of service of

the same on the ECF docket.

        Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: October 9, 2020
       White Plains, NY

                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   3
